Citation Nr: 1009184	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  08-30 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
service member's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318.

3.  Entitlement to accrued benefits.

4.  Entitlement to a nonservice-connected death pension.

5.  Entitlement to burial benefits.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The service member was on active duty in the United States 
Army from October 1954 to September 1957.  He passed away on 
September [redacted], 2006; at the time of his death, he was not in 
receipt of VA benefits.  The appellant is the service 
member's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a letter decision of November 2006 
from the Department of Veterans Affairs (VA) Regional Office 
(RO), located in Nashville, Tennessee.  

The appellant has filed a notice of disagreement concerning 
the issue involving the payment of burial benefits.  The 
notice of disagreement was submitted in February 2007.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that where the Board finds a notice of disagreement 
has been submitted from a matter that has not been addressed 
in a statement of the case, the issue should be remanded to 
the RO/AMC for appropriate action.  Manlincon v. West, 12 
Vet. App. 238 (1999).  As of this date, and as noted below, 
the appellant has not been sent a statement of the case with 
respect to the issue involving burial benefits, and the 
remand action below addresses these items.

The issues addressed in the REMAND portion of the decision 
below are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

Prior to his death, the service member had not submitted an 
application for any type of VA benefits.  Moreover, at the 
time of his death, there were no due, but unpaid, benefits to 
which the service member was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at date of death.


CONCLUSION OF LAW

The claim of entitlement to accrued benefits lacks legal 
merit.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.1000 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that it has been determined by the 
United States Court of Appeals for Veterans Claims (Court) 
that the Veterans Claims Assistance Act of 2000 (VCAA), (West 
2002) is not applicable to claims involving statutory 
interpretation.  See Livesay v. Principi, 15 Vet. App. 165 
(2001); see also Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (holding that the VCAA does not affect matters on 
appeal when the issue is limited to statutory 
interpretation).  Consequently, the provisions of the VCAA, 
as well as VA's implementing regulations, will not be 
addressed in this portion of the Board's decision.  With 
respect to the notice provisions, the Board observes that a 
statement of the case along with supplemental statement of 
the case have notified the appellant of any type of evidence 
needed to substantiate her claim involving accrued benefits.  

The issue now before the Board is whether accrued benefits 
may be awarded to the appellant.  Accrued benefits are 
benefits to which a payee was entitled at his or her death, 
based on evidence on file at the date of death, and due and 
unpaid, and may be paid to certain survivors, as provided by 
law.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.1000 (2009).  For a claimant to prevail on an accrued 
benefits claim, the record must show that:

(i) the appellant has standing to file a 
claim for accrued benefits, 
(ii) the payee had a claim pending at the 
time of death, (iii) the payee would have 
prevailed on the claim if he or she had 
not died; and 
(iv) the claim for accrued benefits was 
filed within one year of the payee's 
death.

38 U.S.C.A. §§ 5121, 5101(a) (West 2002); 38 C.F.R. § 3.1000 
(2009); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

In Jones v. West, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) concluded that, "for a 
surviving spouse to be entitled to accrued benefits, the 
service member must have had a claim pending at the time of 
his death for such benefits or else be entitled to them under 
an existing rating or decision."  Jones, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  The Federal Circuit noted that "a 
consequence of the derivative nature of the surviving 
spouse's entitlement to a service member's accrued benefits 
claim is that, without the service member having a claim 
pending at time of death, the surviving spouse has no claim 
upon which to derive his or her own application."  Id. at 
1300.

The Board notes that the statute governing accrued benefits 
was amended in January 2003 to eliminate the prior two-year 
restriction on the payment of accrued benefits.  The revision 
to the statute applies only to deaths occurring on or after 
the date of enactment, which was December 16, 2003.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 
117 Stat. 2651 (Dec. 16, 2003). The service member died in 
September 2006, after the date of enactment.  Therefore, the 
appellant's claim is considered under the amended version of 
38 U.S.C.A. § 5121(a) which repealed the two-year limit on 
accrued benefits so that a service member's survivor may 
receive the full amount of an award for accrued benefits.

As reported, the service member died on September [redacted], 2006.  
At the time of his death, he was not in receipt of any VA 
benefits nor did he have a pending application for any VA 
benefits.  Moreover, with regard to past due benefits, the 
evidence in the file shows that, at the time of the service 
member's death, there were no periodic monetary benefits that 
were due and unpaid.  There were no monies owed to him.  He 
was not being paid VA benefits and he was not due VA 
benefits.

It is noted that the appellant has claimed that prior to her 
husband's death, she and/or her husband had submitted a claim 
for special monthly compensation based on aid and attendance.  
A review of the claims folder indicates that the RO did in 
fact receive notice that a claim for benefits would be filed.  
This occurred on or about September [redacted], 2006 - five days 
after the service member's demise.  An actual application for 
benefits was not received until September 29, 2006.  Since 
there was no claim pending at the time of the service 
member's death, there can be no award of benefits or money 
possibly owed.  

Accordingly, there is no basis under which accrued benefits 
may be granted.  In this case, it is the law and not the 
evidence that is dispositive.  Lacking legal merit, the claim 
of entitlement to accrued benefits must be denied.  See 
generally Sabonis v. Brown, 6 Vet. App. 426 (1994).




ORDER

Entitlement to accrued benefits is denied.


REMAND

The appellant has filed a notice of disagreement concerning 
an issue involving entitlement to burial benefits.  The Court 
has held that where a notice of disagreement has been 
submitted from a matter that has not been addressed in a 
statement of the case the issue should be remanded to the 
RO/AMC for appropriate action.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  As a timely notice of disagreement has been 
filed, the Board's jurisdiction has been triggered and the 
issues must be REMANDED so that the RO can issue a statement 
of the case on the underlying claim that adequately notifies 
the appellant of the action necessary to perfect an appeal.

Also, the Board notes that, while the appeal was pending, the 
Court issued a decision with regard to the content of VCAA 
notices relevant to DIC claims.  See Hupp v. Nicholson, 21 
Vet. App. 342 (2007) [The Veterans Claims Assistance Act of 
2000 (VCAA). 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007)].  In Hupp¸ the Court held that a 
notice with regard to a claim for DIC benefits must include:

(1)  a statement of the conditions (if 
any) for which the service member was 
service-connected at the time of his or 
her death;

(2)  an explanation of the evidence and 
information required to substantiate a 
DIC claim based on a previously service-
connected disability; and

(3)  an explanation of the evidence and 
information required to substantiate a 
DIC claim based on a disorder not yet 
service connected.

Additionally, if the claimant raises a specific issue 
regarding a particular element of the claim, the notice must 
inform the claimant of how to substantiate the assertion, 
taking into account the evidence submitted in connection with 
the application.

In the present case, a VCAA-type letter was not sent to the 
appellant prior to the RO issuing its letter decision of 
November 2006.  Although the letter decision provided an 
overall explanation on why benefits were denied to her, she 
was not informed as to what evidence was required to support 
a claim for benefits based on a nonservice-connected 
disorder.  A letter issued in July 2007 did not contain all 
required information.  Additionally, the appellant has 
advanced specific arguments regarding the ultimate cause of 
death of her husband.  The rating decision letter did not 
address any particular argument made by the appellant or the 
evidence she needed to submit to support her contentions.  
Thus, this remand for substantive development will provide 
the opportunity to properly notify the appellant in 
accordance with Hupp, supra.

Finally, it is noted that when the appellant originally 
submitted her claim for benefits, she asked that a 
nonservice-connected widows pension be granted to her.  The 
letter decision of November 2006 denied her request for 
benefits; in that letter, the RO stated that the appellant's 
income was too great and as such, she did not qualify for a 
widow's pension.  

After the appellant submitted a notice of disagreement on 
this issue, the RO issued a statement of the case.  This was 
done in August 2008.  A statement of the case was then issued 
in August 2008.  In the "Reasons and Bases" portion of the 
document, the RO noted that, based on additional information 
that it had received, it was granting a death pension to the 
appellant.  The RO further stated that separate information 
on this grant would be forthcoming.  

After the statement of the case was issued, the RO then 
issued a supplemental statement of the case in March 2009.  
It should be noted that claims folder does not contain any 
documents from the RO to the appellant from the time in which 
the statement of the case was issued until the time that the 
supplemental statement of the case was provided to the 
appellant.  In other words, although the RO said that it 
would be granting a death pension the appellant and notifying 
her of such, such a grant and notification does not appear in 
the claims folder.  Moreover, a review of the "Reasons and 
Bases" portion of the supplemental statement of the case 
indicated that a death pension would not be granted.  Thus, 
the statement of the case stated that the RO was granting 
benefits and the supplemental statement of the case said that 
the RO was not granting benefits.  

Because there appears to be confusion as to whether benefits 
have been granted, and if benefits have not been granted, 
whether the appellant has properly appealed this issue to the 
Board, it is the conclusion of the Board that this issue too 
should be remanded so that the confusion may be alleviated.  

Accordingly, further appellate consideration will be deferred 
and the case is remanded to the RO/AMC for the following 
actions:

1.  The appellant should be issued a 
letter addressing the elements required 
under Hupp, supra.  Specifically, the 
letter should inform the appellant of the 
service member's service-connected 
disabilities (if any), explain the 
evidence and information required to 
substantiate her claim for benefits, an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service connected, and address the 
arguments made by the appellant with 
respect to her claim.  A copy of the 
letter provided to the appellant should 
be included in the claims folder for 
review.  

2.  The AMC/RO should obtain from the 
appellant a signed authorization for 
release to the VA of private medical 
records located at the Cleveland Clinic.  
Copies of the medical records from the 
Cleveland Clinic should then be requested 
and the records obtained should be added 
to the claims folder.  If the request for 
these private treatment records is not 
successful, the AMC/RO should inform the 
appellant of the nonresponse so that she 
will have an opportunity to obtain and 
submit the records herself, in keeping 
with her responsibility to submit 
evidence in support of her claim.  38 
C.F.R. § 3.159 (2009).

3.  The RO/AMC should issue a statement 
of the case as to the issue of 
entitlement to burial benefits.  The 
appellant should be apprised of her right 
to submit a substantive appeal and to 
have her claim reviewed by the Board.  
The RO/AMC should allow the appellant and 
her accredited representative the 
requisite period of time for a response.

4.  The AMC should readjudicate the issue 
of entitlement to death pension benefits 
for the widow for each year since the 
service member passed away.  Said 
readjudication must consider all evidence 
compiled since the appellant first 
submitted her claim for benefits and must 
specifically address whether the 
appellant meets the legal requirements 
for entitlement to benefits for each 
calendar year since her husband's death.  
If the benefit sought remains denied, the 
appellant should be furnished with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


